IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
Civil Action: 3:21-cv-00221

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

Plaintiff,

MOTION TO INTERVENE
Fed. R. Civ. P. 24(a)(1)

and
CHRISTIN SMITH
Plaintiff-Intervenor
v.

MODERN POLYMERS, INC.,

ee ee ee ee de ee

Defendant.

 

Pursuant to Fed. Rule Civ. Proc. 24(a)(1) and Title VII, 42 U.S.C. §2000-e5(f)(1)
Christin Smith (“Plaintiff-Intervenor’”), by and through counsel, respectfully moves this
Court to intervene as of right in the above-captioned action. In support of this motion,
Plaintiff-Intervenor states as follows:

1. The above action was filed by the United States Equal Employment
Opportunity Commission (“EEOC”) on May 12, 2021. [Doc. 1].

2. The May 12, 2021, Complaint filed the EEOC identifies Plaintiff-[ntervenor
as the individual injured by the conduct of the Defendant Modern Polymers, Inc.

3. The EEOC filed their Complaint [Doc. 1] following an investigation of a

timely-filed Charge of Discriminaiton by Plaintiff-Intervenor with the EEOC related to the

Case 3:21-cv-00221-RJC-DCK Document 7 Filed 06/17/21 Page 1 of 4

 
 

conduct described in the EEOC Complaint. Plaintiff-Intervenor filed her Charge of
Discrimination, through counsel, on April 11, 2019.

4, Pursuant to Fed. Civ. P. 24(a)(1), intervention must be granted if the
proposed intervenor is given an unconditional right to intervene by federal statute.

5, Title VIL, 42 U.S.C. § 2000e-5(f)(1) expressly grants the persons aggrieved
by the conduct of a defendant in an action initiated by the EEOC the unconditional right to
intervene in that action.

6. On June 14, 2021, Defendant Modern Polymers, Inc. through counsel, filed
their Answer to the EEOC Complaint. [Doc. 4].

7. Discovery has not been served by either party and Rule 26(f) scheduling
conference has not yet occurred. No scheduling order governing discovery in this case has
been entered at the time of this filing.

8. Counsel for Plaintiff-Intervenor has consulted with counsel for the EEOC,
which has authorized the undersigned to represent to the Court that the EEOC has no
objection to this motion being granted; counsel for Defendant Modern Polymers, Inc. has
been consulted and has no objection to Plaintiff-Intervenor’s Motion to Intervene pursuant
to Fed. Civ. P. 24(a)(1).

Based on the above and the accompanying brief filed contemporaneously, Plaintiff-

Intervenor respectfully requests that the Court grant her Motion to Intervene.

2
Case 3:21-cv-00221-RJC-DCK Document 7 Filed 06/17/21 Page 2 of 4

 
This the 17" day of June 2021.

ATTORNEY FOR PLAINTIFF-
INTERVENOR

/s/Daniel C. Lyon

Daniel C. Lyon (43828)

Elliot Morgan Parsonage, PLLC
Attorneys for Plaintiff

300 Kingston Ave, Suite 200
Charlotte, NC 28203
Telephone: (704) 707-3705
Facsimile: (336) 724-3335
Email: dlyon@emplawfirm.com

 

3
Case 3:21-cv-00221-RJC-DCK Document 7 Filed 06/17/21 Page 3 of 4

 
CERTIFICATE OF SERVICE

The undersigned attorneys hereby certify that they have on this date served a copy
of the foregoing Motion to Intervene with the Clerk of Court using the CM/ECF system
which will send notification of such filing to the following parties to this action:

Haynsworth Sinkler Boyd, P.A.

Christopher B. Major, Fed. ID #31663

ONE North Main, 2nd Floor (29601)

P.O. Box 2048

Greenville, S.C. 29602

Telephone: 864.240.3200

Facsimile: 864.240.3300
cmajor@hsblawfirm.com

Attorneys for Defendant Modern Polymers, Inc.

Equal Employment Opportunity Commission (EEOC)

Zoe G. Mahood (21722)

Senior Trial Attorney

Equal Employment Opportunity Commission
Raleigh Area Office

434 Fayetteville Street, Suite 700

Raleigh, NC 27601

Phone: (984) 275-4809

Fax: (919) 856-4151

Email: Zoe.Mahood@eeoc.gov

Attorney for Plaintiff EEOC

/s/Daniel C. Lyon

Daniel C. Lyon

N.C. State Bar No. 43828

Elliot Morgan Parsonage, PLLC
300 E. Kingston Ave, Suite 200
Charlotte, NC 28203

Telephone: 704.707.3705
E-Mail: dlyon@emplawfirm.com

4
Case 3:21-cv-00221-RJC-DCK Document 7 Filed 06/17/21 Page 4 of 4

 
